DETAILED ACTION
Remarks
Applicant presents a request for continued examination dated 26 October 2021 responsive to the 26 July 2021 final Office action (the “Final Office Action”) as well as the 18 October 2021 advisory action.
With the request, Applicant amends claims 1, 8 and 15. 
Claims 1, 4, 5, 7, 8, 11, 12, 14, 15, 18, 19 and 21-23 remain pending in this application and have been fully considered by the examiner. Claims 1, 8 and 15 are the independent claims.
Applicant’s arguments are unpersuasive and/or moot as set forth in the Response to Arguments section (“Response to Arguments”) below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 October 2021 has been entered.
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
35 U.S.C. § 101 Rejections
Applicant argues with respect to these rejections that the limitations of claims 1, 8 and 15 amount to significantly more than an abstract idea because they directed to improvements to the functioning of the computer itself. (Remarks, p. 10 par. 2).
Applicant first reasons that the limitations directed to generating the expertise score improve the functioning of the computer by aggregating data instead of obtaining each piece of data to perform the classification. (Remarks, p. 10 par. 3)
Examiner respectfully disagrees and points out that, contrary to Applicant’s assertions, the claimed invention appears to obtain each piece of data it uses. Nothing of record suggests that “aggregating” data improves the way any computer functions either. And data gathering steps do not integrate a judicial exception into a practical application or provide significantly more than a judicial exception. See M.P.E.P. § 2106.05(c), last paragraph.

Examiner respectfully disagrees and points out that paragraph [0002] does not describe anything claimed reducing errors or identifying errors “quickly.” The claims only appear to identify errors in order to determine or update the expertise scores of the developers used to assign them work. 
35 U.S.C. § 103 Rejections
Applicant argues with respect to claims 1, 8 and 15 that Wright does not appear to disclose the “linting” claimed. (Remarks, p. 11 last par. – p. 12 par. 1).
Examiner respectfully disagrees and submits that Wright teaches “linting” because Wright teaches analyzing source code to identify problems. (See, Kratschmer et al., US 2008/0046860 at par. [0006] and Wright at pars. [0005], [0055] and [0079]). 
Applicant’s arguments with respect to the remaining claims by virtue of their dependence from claim 1, 8 or 15 are unpersuasive for the same reasons.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 5, 7, 8, 11, 12, 14, 15, 18, 19 and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  
As to claim 1, the claim recites:
[a] computer-implemented method comprising: 
maintaining, by a processor, a plurality of metrics in an expertise score vector corresponding to a developer, wherein the plurality of metrics comprises a problem records metric corresponding to a software component, and wherein maintaining the problems record metric comprises:
receiving a first problem record corresponding to deployed code that was written by the developer for the software component;
determining a problem record score corresponding to the first problem record based on natural language processing of the first problem record; and
updating the problem records metric based on the problem record score;
receiving a second problem record corresponding to the software component;
creating a work item corresponding to the software component based on natural language processing of the second problem record;
identifying a subset of the plurality of metrics that are relevant to the software component, wherein at least one metric of the plurality of metrics includes a number of errors or defects in committed code for committed code of the software component 
applying respective weights to the subset of the plurality of metrics; 
determining an expertise score for the developer based on the weighted subset of the plurality of metrics, wherein determining the expertise score comprises determining a magnitude of a vector comprising the weighted subset of the plurality of metrics; and 
assigning the work item to the developer based on the expertise score,
wherein the plurality of metrics comprises a code quality metric, wherein the code quality metric is determined based on a code quality analysis comprising linting of committed code written by developer,
wherein the code quality metric further comprises a number of comments.

Under the broadest reasonable interpretation in light of the specification, the above underlined elements recite a method of assigning work to developers, i.e., a method of organizing activity. The claim therefore recites an abstract idea. 
None of the additional elements integrate the judicial exception into a practical application. 
References to steps being performed “by a processor” and the method as being “computer-implemented” amount to nothing more than implementing the abstract idea on a generic computing device. See M.P.E.P. § 2106.05(f). And to the extent the fact that references to a “developer”, “code” or “software component” constitute additional elements, those references only limit the abstract idea to particular technological environment or field of use. See M.P.E.P. § 2106.05(h).

The claim does not include additional elements that amount to significantly more than the judicial exception either, for the substantially the same reasons discussed above with respect to a practical application.
As to claim 4, 5, and 7, the features of these claims do not indicate an integration of the abstract idea into a practical application or amount to significantly more at least because they only further describe the aspects of the abstract idea itself as opposed to any additional elements that would indicate a practical application or amount to significantly more. And again, to the extent references to code, developers, etc. constitute additional elements, such features only serve to limit the abstract idea to particular technological environment or field of use. See M.P.E.P. § 2106.05(h).
As to claim 8, the claim recites the same abstract idea as claim 1. The addition of “a memory having computer readable instructions; and one or more processors for executing the computer readable instructions, the computer readable instructions controlling the one or more processors to perform” the operations do not indicate integration of the abstract idea into a practical application or amount to significantly more than the abstract idea at least because these features amount to nothing more than implementing the abstract idea on a generic computer.
As to claims 11, 12 and 14, the features of these claims do not indicate an integration of the abstract idea into a practical application or amount to significantly more than the abstract idea for the reasons set forth above with respect to claims 4-7.
As to claim 15 the claim recites the same abstract idea as claim 1. The addition of a “computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform” the operations does not indicate integration of the abstract idea into a practical application or amount to significantly more than the abstract idea at least because these features amount to nothing more than implementing the abstract idea on a generic computer.
As to claims 18 and 19, the features of these claims do not indicate an integration of the abstract idea into a practical application or amount to significantly more than the abstract idea for the reasons set forth above with respect to claims 4-6.
As to claim 21, the additional limitations of this claim do not integrate the abstract idea into a practical application because they are all directed to a method of organizing human activity. Note too that to the extent the “based on first code corresponding to a first work item being committed by the developer, performing regression testing of the first code” and “based on second code corresponding to the first work item being committed by the developer, performing regression testing of the second code” steps are construed as additional elements, these steps do not integrate the abstract idea into a practical application because they constitute mere extra-solution data gathering. See M.P.E.P. § 2106.05(g). They do not amount to significantly more than the judicial exception for substantially the same reasons. Revaluation of them per step 2B of the 2019 Patent Subject Matter Eligibility Guidance does not indicate that these steps are anything more than what is well-understood, routine and conventional in the field. Testing a system to determine system malfunction is recognized by courts as such and regression testing based on code being committed is recognized by the prior art as an industry standard practice. (See M.P.E.P. § 2106.05(g) and US 2020/0142818 at pars. [0009], [0003], [0006]).
As to claims 22 and 23 the features of these claims do not indicate an integration of the abstract idea into a practical application or amount to significantly more than the abstract idea for the reasons set forth above with respect to claims 21.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 7, 8, 11, 14, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bhat et al. “An expert recommendation system for design decision making: Who should be involved in making a design decision?” (art of record – hereinafter Bhat) in view of Anderson et al, (US 8,856,725) (art of record – hereinafter Anderson), Srivastava et al. (US 10,042,636) (art of record – hereinafter Srivastava), Biddle et al. (US 2018/0129483) (art of record – hereinafter Biddle) and Wright et al. (US 2019/0129714) (art of record – hereinafter Wright).

As to claim 1, Bhat discloses
a computer-implemented method comprising: 
maintaining, by a processor, a plurality of metrics in an expertise score vector corresponding to a developer, wherein the plurality of metrics comprise a metric corresponding to a software component (e.g., Bhat, p. 89 left col pars. 2-3 discloses each row within the expertise matrix represents an expertise profile for individual architects and developers. Cells correspond to EAs. An excerpt of the expertise matrix is shown in Figure 3. 
identifying a subset of the plurality of metrics that are relevant to the software component; (e.g., Bhat, p. 88 last par. - p. 89 right col. par. 2 discloses the concept vector. The value corresponding to the position corresponding to each architectural element present in the new design concern is replaced by its frequency count CV = {c1, c2, c3,...., cn}; where ci ≥ 0; the expert vector (EV). Each element in the EV is the product of the frequency of an architectural element (CV[j]) in a new design concern and the expertise level (V[i][j]) of the respective individual corresponding to that architectural element [so if the frequency of an architectural element is 0 (i.e., it the architectural element is irrelevant to the design concern) it will have a 0 value in the CV. The nonzero elements being the claimed subset. The claimed work item being the design concern or a decision regarding the design concern. The design concern corresponds to a software component because it is related to a software development project])
applying respective weights to the subset of the plurality of metrics; (e.g., Bhat, p. 89 right col. par. 2 discloses each element in the EV is the product of the frequency of an architectural element (CV[j]) in a new design concern and the expertise level (V[i][j]) of the respective individual corresponding to that architectural element [so the higher the frequency, the higher the value in the EV]. If a design concern emphasizes an architectural element with a higher frequency count [weight] and a specific individual has more expertise with that architectural element, then the score for that individual should proportionally increase with respect to both these variables)
determining an expertise score for the developer based on the weighted subset of the plurality of metrics, wherein determining the expertise score comprises determining a magnitude of a vector comprising the weighted subset of the plurality of metrics; (e.g., Bhat, p. 89 right col. discloses once the EV is generated we calculate the score as the magnitude of that expert vector [a weighted subset as set forth above]).
Bhat does not explicitly disclose a problem records metric corresponding to the software component, and wherein the maintaining the problem records metric comprises: receiving a first problem record corresponding to a deployed code that was written by the developer for the software component; determining a problem record score corresponding to the first problem record based on natural language processing of the first problem record; and updating the problem records metric based on the problem record score; receiving a second problem record corresponding to the software component; creating a work item corresponding to the software component based on natural language processing of the second problem record; wherein at least one metric of the plurality of metrics includes a number of errors or defects in committed code for committed code of the software component; and assigning the second work item to the developer based on the expertise score, wherein the plurality of metrics comprises a code quality metric, wherein the code quality metric is determined based on a code quality analysis comprising linting of committed code written by the developer, wherein the code quality metric further comprises a number of comments.
However, in an analogous art, Anderson discloses:
a problem records metric corresponding to the software component, (see below) and wherein the maintaining the problem records metric comprises:
receiving a first problem record corresponding to a deployed code that was written by the developer for the software component; (e.g., Anderson, col. 5 ll. 15-26 
determining a problem record score corresponding to the first problem record based on processing of the first problem record; (e.g., Anderson, col. 5 ll. 24-29 discloses in the management of a trouble ticket, the section or section of code in the software system where the problem arises may be identified, and the number of failures caused by a particular code change 118 or occurring in a particular code artifact 114 may be further tracked in the code quality metrics 120; col. 5 ll. 36-40 discloses reputation engine 130 may utilize the code quality metrics 120 to computer code reputation scores for the code artifacts [either the metrics or scores being problem record scores]) and
updating the problem records metric based on the problem record score (e.g., Anderson, col. 10 ll. 16-28 discloses the engine 130 may utilize the received metrics 120 to not only reduce the code reputation score 132 of the code artifact(s) 114 associated with the code change but may also compute updated (lower) personnel reputation scores 134 [problem records metrics] for the developer of the offending code change, the persons who tested the change, and the like; col. 7 ll. 31-36 discloses reputation engine 130 may use combinations of the quality metrics 120 and the code reputation scores 132 to compute the personnel reputation scores 134 [problem records metric] for the development personnel)
receiving a second problem record corresponding to the software component; (e.g., Anderson, col. 5 ll. 15-26 discloses the trouble ticket management facility 128 may track trouble 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Bhat, which discloses generating an expertise score based on a plurality of metrics related to a software component, by incorporating a problem records metric, receiving problem records for the software component, determining a problem record score from processing the records and updating the problem records metric based on the score, as taught by Anderson, as Anderson would provide the advantage of a means of providing an objective rating of the success of the developer’s code. (See Anderson, col. 1 ll. 25-30).
	Further, in analogous art, Srivastava discloses:
natural language processing of the first problem record; (e.g., Srivastava, col. 16 ll. 53-56 discloses project management platform 220 may determine an error identified in a ticket based on a natural language description of the error processed using a natural language processing technique) and
creating a work item corresponding to the software component based on natural language processing of the second problem record (e.g., Srivastava, Fig. 4 and associated text, col. 16 l. 63 - 67  discloses based on identifying the error [the result of natural language processing, see above], a ticket classification resource may generate another data event for a ticket resolution resource. Project management platform 220 may determine a response action based on classifying the event from the ticket classification resource; col. 17 ll. 51-54 discloses a response action may be assigning a task [work item] to a developer; col. 17 l. 65 – col. 18 l. 3 discloses alternatively or additionally, project management platform 220 may cause a task assignment [also a work item] to be provided via client device 210 and/or the like).

Further still, in an analogous art, Biddle discloses:
assigning the second work item to the developer based on the expertise score (e.g., Biddle, par. [0110] discloses the DA [expertise score] provides a ranking for "developer A" that promotes selection of "developer A" in future project plans that include "file A", for efficient use of the skills "developer A" has acquired related to "file A". If the DA were not collected for "developer A", even though "developer A" has a better assessment for working on "file A" than "team B", a project manager only able to evaluate project planning based on scheduling may schedule "team B" to work on "file A", however, "team B" may cause breaks from lack of understanding about how to reduce or avoid the sensitivities of "file A" that "developer A" may be able to avoid).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bhat, which discloses determining an expertise score of various developers with respect to a particular software development work item, by incorporating assigning the work item to a developer based on the developer’s expertise score, as taught by Biddle, as Biddle would provide the advantage of a means of optimizing project development. (See Biddle, par. [0110]).
Finally, in an analogous art, Wright discloses:
wherein at least one metric of the plurality of metrics includes a number of errors or defects in committed code for committed code of the software component; (e.g., Wright, par. [0055]: the snapshot analyzing engine 230 analyzes code snapshots and computes multiple values of metrics for each developer that committed one or more of the code snapshots; par. [0079]: metrics may include net performance metrics, net violations of a bug-fixing type, net violations of a refactoring/maintenance type or recency; par. [0080]: violations of a bug fixing type may include violations relating to logic errors)
wherein the plurality of metrics comprises a code quality metric, wherein the code quality metric is determined based on a code quality analysis comprising linting of committed code written by the developer, (e.g., Wright, abstract: determining a normalized rating of the developer’s skills in each of a plurality of metrics to generate a developer team composition; par. [0054]: the static analysis system 202 can use the snapshot analyzing engine 230 to select a subset of snapshots 215 from the code base 240; par. [0055]: the snapshot analyzing engine 230 analyzes code snapshots and computes multiple values of metrics for each developer that committed one or more of the code snapshots [analyzing code to discover problems being linting, note that the metrics computed by Wright include net violations relating to errors as noted above]; par. [0066] discloses static analysis system 202 may determine an ideal developer team composition. An ideal developer team composition may be used to indicate how much of a developer team should be devoted to each of the developer activities, e.g., to increase project efficiency and code quality).
wherein the code quality metric further comprises a number of comments (e.g., Wright, par. [0043]: further examples of code metrics may include: (i) quantities of comments per line of code).


As to claim 4, Bhat/Anderson/Srivastava/Biddle/Wright discloses the computer-implemented method of claim 3 (See rejection of claim 1 above) but Bhat does not explicitly disclose wherein the problem records metric is weighted based on an amount of time the deployed code has been deployed.  
However, in an analogous art, Anderson discloses:
 wherein the problem records metric is weighted based on an amount of time the deployed code has been deployed (e.g., Anderson, col. 10 ll. 8-16 discloses if a code change 118 is deployed to production and the deployment must be rolled back due to bugs in the code, the code quality metrics regarding this event may be received by the reputation engine; col. 9 ll. 59-61 discloses code quality metrics for the most recent code changes may be weighted more heavily in the computation of the code reputation score; col. 7 ll. 31-36 discloses reputation engine 130 may use combinations of the quality metrics 120 and the code reputation scores 132 to compute the personnel reputation scores 134 [problem records metric] for the development personnel ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bhat, which discloses various metrics corresponding to a 

As to claim 7, Bhat/Anderson/Srivastava/Biddle/Wright discloses the computer-implemented method of claim 1 (see rejection of claim 1 above), but does not explicitly disclose wherein the code quality metric comprises at least one of a number of comments, a degree of code complexity, adherence to convention, and a number of code smells.  
However, in an analogous art, Wright discloses:
wherein the code quality metric further comprises at least one of a degree of code complexity, and a number of code smells (e.g., Wright, par. [0043] discloses further metrics may include (vi) measures of complexity of code; par. [0079] discloses a method or constructor with high cyclomatic complexity may be difficult to understand and test).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bhat/Anderson/Srivastava/Biddle/Wright, which discloses developer metrics corresponding to a developer, by incorporating quality metrics comprising a degree of code complexity, as taught by Wright, as Wright would provide the advantages of a means of rating the complexity of code written by a developer (see Wright, par. [0007] and [0043]) as a mean of identifying complexity violations by a developer. (See Wright, par. [0079]).

As to claim 8, it is a system claim having limitations substantially the same as those of claim 1. Accordingly it is rejected for the same reasons. Further limitations, disclosed by Biddle, include:
a memory having computer readable instructions; (e.g., Biddle, par. [0122]) and
one or more processors for executing the computer readable instructions, the computer readable instructions controlling the one or more processors to perform operations (e.g., Biddle, par. [0122-0123]) comprising (see rejection of claim 1 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bhat, which discloses various operations, by incorporating a memory having instructions controlling a processor to perform the operations, as taught by Biddle, as Biddle would provide the advantage of a means of implementing the operations automatically on a computer. (See Biddle, par. [0113]).

As to claim 11, it is a system claim having substantially the same limitations as claim 4. Accordingly, it is rejected for substantially the same reasons.

	As to claim 14, it is a system claim having substantially the same limitations as claim 7. Accordingly, it is rejected for substantially the same reasons.

As to claim 15, it is a system claim having limitations substantially the same as those of claim 1. Accordingly it is rejected for the same reasons. Further limitations, disclosed by Biddle, include:
a computer program product comprising a computer readable medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform operations (e.g., Biddle, pars. [0122-0123]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bhat, which discloses various operations, by incorporating a medium having instructions controlling a processor to perform the operations, as taught by Biddle, as Biddle would provide the advantage of a means of implementing the operations automatically on a computer. (See Biddle, par. [0113]).

As to claim 18, it is a computer program product claim having substantially the same limitations as claim 4. Accordingly, it is rejected for substantially the same reasons.

Claim 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bhat (“An expert recommendation system for design decision making”) in view of Anderson (US 8,856,725) in view of Srivastava (US 10,042,636) in view of Biddle (US 2018/0129483) in view of Wright (US 20119/0129714) in further view of Jha (2018/0285103) (art of record – hereinafter Jha).

As to claim 5, Bhat/Anderson/Srivastava/Biddle/Wright discloses the computer-implemented method of claim 1 (see rejection of claim 1 above) but does not explicitly disclose wherein the plurality of metrics comprises a code review change metric, and wherein the code review change metric is determined based on implementation of a code review change submitted by the developer for code that was not written by the developer.  

wherein the plurality of metrics comprises a code review change metric, and wherein the code review change metric is determined based on implementation of a code review change submitted by the developer for code that was not written by the developer (e.g., Jha, Fig. 2A, 2B and associated text, par. [0025] discloses existing code submitted by a user (e.g., developer) and code that has been modified by a peer user (e.g., review 1). In this example, reviewer 1 can provide suggests for modifying line 10. The developer can accept the comments, explain why a modification is not appropriate, etc; par. [0026] discloses reviewer profile may indicate the user’s proficiency in identifying different types of errors when reviewing source user’s code review throughput, etc.; par. [0029] discloses component 122 may indicate a measure of such proficiency in user A’s reviewer profile).
It would have been to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bhat/Anderson/Srivastava/Biddle/Wright, which discloses metrics corresponding to a developer, by incorporating a separate code review change metric determined based on implantation of a code review change submitted by the developer for code that was not written by the developer, as taught by Jha, as Jha would provide the advantage of means of separately measuring a developer’s code review proficiency. (See Jha, par. [0029]).

As to claim 12, it is a system claim having substantially the same limitations as claim 5. Accordingly, it is rejected for substantially the same reasons.

As to claim 19, it is a computer program product claim having substantially the same limitations as claim 5. Accordingly, it is rejected for substantially the same reasons.

Claim 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bhat (“An expert recommendation system for design decision making”) in view of Anderson (US 8,856,725) in view of Srivastava (US 10,042,636) in view of Biddle (US 2018/0129483) in view of Wright (US 2019/0129714) in further view of Sloyan et al. (US 2019/0361791 (art of record – hereinafter Sloyan) and Hu et al. (US 2016/0162392) (art of record – hereinafter Hu).  

As to claim 21, Bhat/Anderson/Srivastava/Biddle/Wright discloses the computer-implemented method of claim 1 (see rejection of claim 1 above) but does not explicitly disclose wherein the plurality of metrics comprises a regression testing metric, and wherein maintaining the regression metric comprises: based on a first code corresponding to a first work item being committed by the developer, performing regression testing of the first code; based on the first code failing regression testing, incrementing a number of regression testing attempts corresponding to the first work item; based on a second code corresponding to the first work item being committed by the developer, performing regression testing of the second code; and based on the second code passing regression testing, updating the regression testing metric based on the number of regression testing attempts corresponding to the first work item.
However, in an analogous art, Sloyan discloses:
wherein the plurality of metrics comprises a testing metric, and wherein maintaining the metric comprises: (e.g., Sloyan, Fig. 2 and associated text, par. [0050] discloses at block 225, the source code received for the programming task is evaluated [tested]. Par. [0051] discloses at block 230, if the source code is evaluated to be correct/accurate, the process collects various metrics; par. [0052] discloses at block 240, system 100 determines the 
based on the first code failing testing, incrementing a number of testing attempts corresponding to the first work item; (e.g., Sloyan, Fig. 2 and associated text, par. [0048] discloses the submission confidence metric may track the number of times the user has submitted source code for the task until successful “(accurate source code that passes the test cases of the programming task)”)
based on the second code passing testing, updating the testing metric based on the number of testing attempts corresponding to the first work item; (e.g., Sloyan, Fig. 2 and associated text, par. [0050] discloses if evaluated to be inaccurate, the unsuccessful attempt is recorded and the process proceeds to block 205, at which a programming task is presented. In one embodiment, system 100 causes system 110 to present the same task for submission of source code [second code] because the previously submitted source code was inaccurate [and see above, once the source code is correct (passing testing), a programming score (testing metric) is calculated]; par. [0090], discloses a user may request a programming task set. Next time, when the same user requests a programming task set, programming system 100 may generate a second programming task set [i.e., the above submission and testing of code for a task can occur after an initial submission and testing of code, so the programming score calculated the second time is an update]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bhat, to include incrementing a number of testing attempts corresponding to a work item when code fails testing and updating a testing metric 
Further, in analogous art, Hu discloses 
regression testing (e.g., Hu, par 5 discloses performing regression testing)
based on a first code corresponding to a first work item being committed by the developer, performing regression testing of the first code; (e.g., Hu, par. [0077] discloses if one test case found bugs at a previous regression, then the developers can fix them and check in [commit] code at future versions. So in that future regression test, the priority of test cases previously finding bugs may be increased to check whether the bugs are fixed and whether the code check in [commit] integrates new bugs [the software product being developed is the “first work item”, the first code is the code version of that software being tested])
based on a second code corresponding to the first work item being committed by the developer, performing regression testing of the second code; (e.g., Hu, par. [0077] discloses if one test case found bugs at a previous regression, then the developers can fix them and check in [commit] code at future versions. So in that future regression test, the priority of test cases previously finding bugs may be increased to check whether the bugs are fixed and whether the code check in [commit] integrates new bugs [the software product being developed is the “first work item”, the second code is the fixed version]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the testing of first and second code of Bhat/Sloyan, to include performing regression testing on first and second code corresponding to a work item 

As to claim 22, it is a system claim having substantially the same limitations as claim 21. Accordingly, it is rejected for substantially the same reasons.

As to claim 23, it is a computer program product claim having substantially the same limitations as claim 21. Accordingly, it is rejected for substantially the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186.  The examiner can normally be reached on M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/TODD AGUILERA/Primary Examiner, Art Unit 2196